Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wylde et al. (US Patent 2,254,339) as evidenced by Martin (PG Pub. 2013/0217288).
Regarding claim 1, Wylde et al. teach a woven fabric comprising a front and a back and plurality of picks extending in the weft direction and a plurality of warp yarns extending in the warp direction and bypassing picks at their front side to define over portions and bypassing picks at their back side to define under portions. The plurality of warp yarns include frontside warp yarns and backside warp yarns.  The frontside and backside warp yarns are designed and/or are woven such that the under portions of the backside warp yarns form loose loops extending looser than the under portions of the frontside warp yarns. Wylde et al. teach yarns puckers and are loose and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the loose loops being at least 25% larger than a distance between which the loose loops extend. Wylde et al. are silent regarding the claimed at least one of the backside warp yarns being thinner than at least one of the frontside warp yarns. However, it would have been obvious to one of ordinary skill in the art to use at least one of the backside warp yarns being thinner than at least one of the frontside warp yarns in order to affect fabric properties including hand, texture and friction and arrive at the claimed invention. One of the loose loops is identifiable in the woven fabric in that a length of the backside warp yarn forming the under portion is larger than a distance between over portions between which the loose loop under portion extends. 
Regarding claim 2, the under portion of the plurality of backside warp yarns bypass more than 2 picks of the plurality of picks or less than 41 picks of the plurality of picks, the underportion of the backside warp yarns by pass at least one pick of the plurality of picks or at 
Regarding claim 3, a sum of the overportions and the under portions of one warp yarn of the plurality of warp yarns in relation to a sum of all picks of the plurality of picks bypassed by said overportions and under portions define said yarn’s weave tightness. The woven fabric being woven such the plurality of frontside yarns have a greater weave tightness than the plurality of backside warp yarns and/or the plurality of frontside warp yarns have a same shrinkage ratio as or a greater shrinkage ratio than the plurality of backside warp yarns. 
Regarding claim 4, the over portions of the plurality of backside yarns bypass less picks than said under portions of one of the plurality of backside warp yams; said over portions of one of the plurality of backside warp yams bypass no more than one pick of the plurality of picks; and/or said over portions of the plurality of frontside warp yarns bypass 1 to 5 picks of the plurality of picks.
Regarding claim 6, one of the plurality of backside warp yams is arranged immediately adjacent to two frontside warp yarns of the plurality of frontside warp yarns, with respect to the weft direction, at least a section of each of said plurality of frontside warp yarns being arranged in front of said adjacent backside warp yam.
Regarding claim 8, under portions of one of the plurality of frontside warp yams bypass less picks than said over portions of said frontside warp yarn; said under portions of one of the plurality of frontside warp yams bypass no more than one pick; and/or a ratio of picks bypassed by said under portions of one of the plurality of frontside warp yarns in relation to the picks 
Regarding claim 10, the frontside warp yarns and said backside warp yams are designed and/or woven such that the frontside warp yarns form a woven frontside warp yarn arrangement that structurally isolates the backside warp yams from the front of the woven fabric.
Regarding claim 11, the frontside warp yarns have axial centerlines and define a central warp or weft plane extending through the axial centerlines along the over portions of the frontside warp yarns, the backside warp yarns having axial centerlines, wherein most or all of the axial centerlines of the backside warp yarns extend along their entire extension in the warp direction on the back side of the central warp or weft plane.
Regarding claim 12, Wylde et al. teach a method for producing a woven fabric comprising providing one or more weft yams for weaving picks and a plurality of warp yarns; and weaving the fabric so that the plurality of warp yams form over portions bypassing the picks at their front side and under portions bypassing picks at their back side to realize a plurality of frontside warp yarns and a plurality of backside warp yams in that the plurality of frontside warp yarns are selected and/or woven such that the under portions of the plurality of frontside warp yarns are loose loops extending at the back of the fabric that are looser than the under portions of the plurality of backside warp yams and wherein one of the loose loops is identifiable in  the woven fabric in that a length of the backside warp yarn forming the under portion is larger than a distance between over portions between which said loose loop under portion extends. Wylde et al. teach yarns puckers and are loose and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the loose loops being at least 25% larger than a distance between which the loose loops extend. Wylde et al. are silent regarding the claimed at least one of the backside warp yarns being thinner than at least one of the frontside warp yarns. 
Regarding claim 13, Wylde et al. are silent regarding the claimed shrinkage process. However, it is well known in the art of fabrics to shrink fabrics to improve quality and wear. Further, such shrinkage would form loops from the under portions on the backside warp yarns of the fabric. Regarding the claimed weft density, it is well known in the art to adjust weft density in order to affect the strength, hand and other properties of the fabric. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed weft density after the fabric is removed from the loom and before the fabric is washed and finished. Further, since the instant specification is silent regarding unexpected results, the specific weft density is not considered to confer patentability to the claims. As the color yield property is variable that can be modified, among others, by adjusting the weft density, the precise amount would have been considered a results effective variable by one of ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weft density in order to obtain desired color, elastic modulus, stretch and other properties (In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since it has been held where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
Regarding claim 14, providing the plurality of warp yarns comprises selecting different materials for the plurality of frontside warp yams then for the plurality of backside warp yams 
Regarding claim 15, the fabric is woven such that at least a section of each of the plurality of frontside warp yams are arranged in front of the plurality of backside warp yarns during weaving and/or during shrinking.
Regarding claim 17, the warp yarns are selected and/or woven such that the frontside warp yams are laterally in contact with each other and form a woven frontside warp yam arrangement that structurally isolates the backside warp yarns from the front of the fabric.
Regarding claims 19-20, Wylde et al. are relied upon as set forth in the rejections of claims 1 and 12 above and incorporated herein by reference fully. Wylde et al. are silent regarding the indigo dyes yarns. However, it is common and known in the art to dye the frontside yarn indigo and leave the backside yarn white is done in denim and evidenced by PG Pub. 2013/0217288. 
Regarding claim 21, the frontside warp yarns are elastic. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789